Citation Nr: 1645203	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for
rash, infection, and right below the knee amputation as the result of surgery
performed by VA in March 2006 and VA treatment from December 2005 to August
2006.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left above the knee amputation (claimed as left leg condition) as the result of surgery
performed by VA in March 2006 and VA treatment from December 2005 to March
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2010, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The testimony at the hearing was limited to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for rash, infection, and right below the knee amputation.  

The Board remanded the case for further action by the originating agency in February 2011 and December 2013.  The case has now returned to the Board for further appellate action.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for left above the knee amputation (claimed as left leg condition) is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran incurred an additional disability, diagnosed as left total hip infection and right lower extremity thrombus/embolus resulting in a right below the knee amputation, due to the fault of VA in providing  surgical and medical treatment from May 2006 to August 2006.  

2.  The Veteran's chronic rash was not incurred as the result of surgery
performed by VA in March 2006 or VA medical treatment from December 2005 to August 2006.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a left total hip infection and right lower extremity thrombus/embolus resulting in a right below the knee amputation due to VA surgical and medical treatment from May 2006 to August 2006 are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a chronic rash are not met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for rash, infection, and right below the knee amputation as a result of surgery performed by VA in March 2006 and VA treatment from December 2005 to August 2006.  After review of the record, the Board finds that the evidence is at least in equipoise with respect to compensation under 38 U.S.C.A. § 1151 for the Veteran's left hip infection and below the right knee amputation.  The evidence does not establish that the Veteran's chronic rash was incurred due to VA surgical or medical treatment.
The Veteran contends that compensation is warranted under 38 U.S.C.A. § 1151 for additional disabilities incurred as a result of VA surgery in March 2006 and medical treatment from December 2005 to August 2006.  In essence, the Veteran contends that VA failed to provide appropriate, sanitary, and timely care during the course of his treatment for a small bowel obstruction in December 2005, left hip replacement surgery in March 2006, and a Methicillin-resistant Staphylococcus aureus (MRSA) infection from May 2006 to August 2006 that led to the amputation of his right leg below the knee.  The Veteran has a separate claim pending with regards to his left leg amputation.  Because the facts and legal questions at issue in this case are complicated, the Board finds that a review of the pertinent law and relevant facts will prove helpful.

When a Veteran suffers additional disability as the result of hospital care or medical or surgical treatment furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

The Veteran was first seen at the Wichita VA Medical Center (VAMC) on April 18, 2005 as a new patient establishing primary care.  His past medical history included carcinoma of the sigmoid colon with a colectomy and radiation treatment in 2002, a right hip replacement in February 2004, and a long history of smoking and prior heavy alcohol use.  The Veteran also reported that he would likely need left hip surgery in the future.  Subsequent visits to the Wichita VAMC in August and September 2005 established that the Veteran also had a history of rectal cancer with a bowel resection and radiation, left lower extremity neuropathy caused by radiation treatment for colon cancer, and an intermittent pruritic rash.  The rash had been present since 2002, manifested a flare-up of symptoms every three to four months with spontaneous resolution, and a biopsy had not established any definitive diagnosis.  The Veteran was also diagnosed with osteoporosis during a December 2005 rheumatology consultation, as laboratory findings were not consistent with rheumatoid arthritis.  The rheumatologist noted the possibility that the bones in the Veteran's back and pelvis had been irradiated during colon cancer treatment. 
On October 6, 2005, the Veteran was admitted as an inpatient through the Wichita VAMC emergency department (ED) for treatment of a partial small bowel obstruction.  An abdominal CT indicated a small bowel obstruction associated with the Veteran's prior history of surgery.  He improved without surgical intervention and was discharged on October 11, 2006.  Two months later, on December 27, 2005, the Veteran returned to the ED with similar symptoms and was again admitted for treatment of a partial small bowel obstruction.  Blood cultures were drawn in the ED, but the VA medical records do not indicate the results of the laboratory testing; the blood cultures were not included in the list of "pertinent laboratory data" on the discharge report.  He was discharged on December 30, 2005, again without surgery.  

Two months later, on February 14, 2006, the Veteran called the VAMC and reported that he thought he had broken his left femur.  He was advised to seek emergency treatment and was seen in the VAMC ED the same day.  He complained of upper thigh pain and reported incurring a twisting injury of the leg three weeks earlier with progressive pain.  An X-ray of the leg did not indicate a fracture and the Veteran was seen two days later for an orthopedic follow-up evaluation.  He reported tripping and twisting his body a few weeks ago and experiencing the onset of left lower extremity pain.  During the orthopedic evaluation, the Veteran also complained that his recurring rash had returned on his arms and legs.  He related it to the detergent used by VA and stated that he experienced the rash every time he was hospitalized at a VA facility.  The orthopedist ordered a bone scan which indicated abnormal uptake in the left hip, probably related to a stress fracture or similar trauma.  

As a result of the left lower extremity fracture, the Veteran underwent a left total hip arthroplasty on March 1, 2006.  He recovered at the VAMC and was provided physical therapy, a wedge for his lower extremities, a sequential compression device (SED), and anti-embolism stockings.  Nursing notes show that the Veteran's rash was observed, and he reported it was a reaction to the detergent used to launder the bed linens.  He was provided Benadryl to treat the allergic reaction.  On the third day of his recovery, the Veteran experienced a post-operative ileus which resolved with bowel rest.  He was discharged on March 7, 2006 and the discharge summary includes a diagnosis of chronic dermatitis associated with the Veteran's past radiation treatment.  

The Veteran was scheduled for an orthopedic follow-up appointment on March 21, 2006, but he cancelled the appointment due to bad weather.  The VA orthopedist telephoned the Veteran to check on his recovery; the Veteran's wife described the surgical incision as "all healed up" with no redness or drainage.  The Veteran and his wife were seen at the VAMC on April 3, 2006 for the first post-operative check of the left hip, and the Veteran's wife reported that a small blister had broken open on the distal part of the incision and drained three to four days earlier.  Examination of the incision demonstrated no drainage, redness, and a small scab.  Antibiotic cream was applied to the scab and the VA orthopedist found that there was no sign of infection.  The Veteran was prescribed DuoDerm for two areas of pressure on his buttocks and an outside dermatology consultation was requested to address his recurring rash.  A diagnosis of left hip degenerative joint disease was rendered and the pathology report of the removed left femoral head was consistent with focal avascular necrosis.  The Veteran was advised to return to the clinic in seven to eight weeks for a three month check post-surgery.

A month later, on May 1, 2006, the Veteran reported to the VAMC ED with complaints of severe left hip pain since April 28, 2006.  He stated that he was healing well from his hip replacement surgery until he turned in his wheelchair while in a store and felt immediate hip pain.  There was no redness or drainage of the incision site, but it was tender to palpitation.  There were no physical signs of infection and the Veteran did not have a fever.  An X-ray showed the left hip prosthesis in good alignment, and the examining orthopedist concluded the pain was most likely soft tissue-related, such as a muscle strain.  Blood culture testing was initiated and immediate laboratory testing demonstrated an elevated erythrocyte sedimentation rate (ESR) and elevated enzymes.  As the Veteran was asymptomatic, he was discharged with a primary care appointment scheduled on May 10, 2006 to discuss the elevated laboratory findings.  

Two days later, on May 3, 2006, the Veteran's wife contacted the VA nurse telephone line, reporting that the Veteran had epigastric pain, a fever, and recent high liver enzymes.  They were advised to seek treatment at a local ED to rule out cardiac involvement.  The Veteran was admitted on May 3, 2006 to Mount Carmel Regional Medical Center (Mt. Carmel) with pain in the right lower chest and epigastric area, fever, jaundice, dark urine, and elevated liver enzymes.  A cardiac etiology was ruled out and an abdominal CT showed a stone in the bile duct.  He was transferred to Freeman Hospital for removal of the bile duct stone.  Examination at Freeman Hospital showed a healed left hip replacement incision with no redness or tenderness and mild left hip discomfort due to a muscle pull.  An X-ray did not show any obvious evidence of dislocation.  An endoscopic retrograde cholangiopancreatography (ERCP) was performed on May 4, 2006 confirming a common bile duct stricture.  A blood culture drawn from Mt. Carmel on May 3, 2006 grew gram-negative bacteria (E. coli) and the Veteran's consulting gastroenterologist, Dr. Seidl, learned that the blood drawn at the VAMC on May 1, 2006 was positive for MRSA.  The Veteran's infections were treated with antibiotics, which also improved his skin rash.  He was discharged on May 11, 2006, with diagnoses of sepsis and cholangitis of the common bile duct with the biliary tract as the most likely source of infection.  

After the Veteran's discharge from Freeman Hospital, VAMC records document several phone calls from his wife requesting additional supplies and antibiotics which were provided by VA.  On May 19, 2006, the Veteran was seen by his primary care physician for follow-up treatment.  Due to his private hospitalization, the Veteran missed a fee-basis dermatology appointment which was rescheduled for the next week at the request of his wife.  The VA primary care physician advised that the Veteran continue taking Benadryl for the treatment of his skin condition.  The Veteran was also told to continue taking antibiotics and other medication for two weeks following negative blood culture tests.  The Veteran met with a VA orthopedist on May 30, 2006, and reported that his private physician at Freeman Hospital took "puss off of his liver" when removing his bile duct stone.  The VA orthopedist found that a left hip aspiration was necessary to determine whether the Veteran's hip was infected.  The procedure could not be performed until the Veteran had been off antibiotics for several weeks and was scheduled for July.  On July 14, 2006, the Veteran was seen in the internal medicine department for a pre-surgery history and physical; it was thought his May 2006 abdominal infection probably seeded the left hip joint and caused the current infection.

A left hip aspiration was performed at the VAMC on July 26, 2006.  The fluid removed from the hip manifested mild cloudiness and tested positive for MRSA.  A two-stage procedure was planned for July 26, 2006 with the removal of the left hip prosthesis and placement of an antibiotic spacer.  A new left hip prosthesis would then be re-implanted later in September 2006.  The Veteran also informed his providers that a recent visit to a dermatologist established he had allergies to several chemicals.  
	
The Veteran was admitted to the VAMC on July 26, 2006 for left hip surgery.  The admission note demonstrates that his allergies were known to the VA staff and they were instructed to use latex-free items as his allergies included a chemical in rubber.  The Veteran's wife was also permitted to bring bed linens from home for the Veteran's recovery in the hospital.  A left total hip removal with spacer placement secondary to infection was performed and the next day the Veteran's physician noted that the dressing was clean, dry, and intact with pressures also intact in the lower extremities.  On July 27, 2006, the Veteran's nurse observed decreased sensation to the Veteran's left lower extremity, but his wife attributed this to pre-existing neuropathy.  

The next morning, July 28, 2006, the Veteran's physician observed that the Veteran had an inconsistent neurovascular examination with sensation better in the operated extremity (left) than the contralateral (right).  The Veteran reported that he had neuropathy and stated that his ability to plantar and dorsiflex improved with walking.  He was then taken to radiology department for a catheter (PICC) placement.  While in the angiography suite, he complained of severe pain and discoloration in the right leg and the radiology department notified the Veteran's vascular physicians.  Upon his return to his room, the Veteran's wife informed the nurse that his right leg had been discolored since after his surgery and the nurse observed the right leg was cool to the touch.  At approximately 1:00PM, the attending physician noted that the Veteran had manifested severe pain and numbness in the right leg since that morning and he was taken to the operating room in an attempt to re-establish blood flow to the extremity.  The physician discussed the significant risk of limb loss with the Veteran and his wife given the right leg's profound ischemia and neurological deficit.  

Soon thereafter, a vascular consultation was performed and the right leg was mottled and insensate with paralysis.  An ultrasound showed flow with distal occlusion of the femoral and popliteal arteries.  The vascular physician observed that the staff in the angiography suite reported a very rapid progression of symptoms after the Veteran's arrival that morning.  The prognosis seemed poor and there was a distinct possibility the Veteran's right leg may not be salvageable.  The Veteran was diagnosed with an acute vascular compromise of the right lower extremity, mostly like embolization, and taken immediately to the operating room.  An embolectomy of the right iliac and femoral-popliteal arteries with angiogram and angioplasty was performed to treat an embolus of the right leg at approximately 3:23PM.  

The Veteran was moved to the intensive care unit (ICU) for post-surgical recovery.  At 7:30PM, he complained of right foot pain and his nurse was unable to detect a right pedal pulse.  One of the Veteran's surgeons, Dr. Christmas, was notified and observed that the right foot was mottled and cool to the touch.  Around 8:00PM, Dr. Christmas contacted a vascular surgeon at Wesley Medical Center and requested that the private facility accept the Veteran as a transfer since the VAMC could not perform a preoperative arteriogram.  The Veteran was transferred to Wesley Medical Center and a preoperative arteriogram demonstrated an acute thrombosis of the distal right superficial femoral artery.  A right femoral thrombectomy was performed with placement of a stent in the affected artery.  The Veteran developed nausea, vomiting, and abdominal distention on the third day of his post-operative recovery when his nasogastric (NG) tube was removed, but he improved over the next few days and was transferred back to the VA in stable condition on August 1, 2006.  

Upon his return to the Wichita VAMC on August 1, 2006, the Veteran was assigned a private room and universal and contact precautions were initiated (presumably due to his MRSA infection).  On August 3, 2006, a closure of the right leg prophylactic fasciotomy was performed.  The pre-operative note recognized the Veteran's chemical allergies, the presence of an arm and chest rash, and the use of DuoDerm on the Veteran's legs and buttocks.  In order to determine whether the Veteran's repeat arterial embolic events were due to a cardiogenic etiology, a transesophageal echocardiogram (TEE) was suggested-though it was delayed until August 7, 2006 at the request of the Veteran as he was tired from the previous surgical procedures.  

During the Veteran's hospital stay, he developed ulcers on the bilateral heels.  An assessment of the heels performed on August 4, 2006 showed a right heel pressure ulcer measuring 4 centimeters (cm) by 4 cm that was characterized as "unstageable" with obvious deep tissue damage.  A stage II pressure ulcer of the left heel was also observed measuring 3 cm by 3 cm.  The examining nurse recommended that the Veteran's heels remain elevated with pillows or special boots.  Nursing notes during the remainder of the Veteran's hospital admission note that his heels were elevated using a sheepskin roll and the Veteran refused to allow a left heel protector on several occasions.  Nursing notes also show that the Veteran would turn himself "ad lib," i.e., at his own discretion, and he refused to have the staff turn him on August 7, 2006, stating that he would turn himself a little at a time.  On August 8, 2006, the Veteran's allergies to the VA bedding were again acknowledged and the nursing report from this date notes that MRSA precautions were observed when treating the Veteran.  The Veteran was encouraged to turn himself every two hours on August 9, 2006. 

A TEE was performed on August 7, 2006, and the results were negative.  The Veteran's laboratory results were also negative for a cardio-related cause of his blood clots, and his doctor found that there was a low probability the Veteran's recurrent arterial embolisms were due to a hypercoagulable state.  Instead, his embolic events were attributed to a vascular cause and his recent surgeries (presumably, the left hip procedures in March and July 2006) and bed rest status.  He was placed on an anticoagulant, Coumadin, for a period of six months and discharged from the VAMC on August 10, 2006 with a principal diagnosis of a left total hip infection and right lower extremity thrombus/embolus.  A reimplantation of the left hip hardware was scheduled for six weeks from the date of discharge and the Veteran would remain on an antibiotic IV until that time.  

On August 21, 2006, the Veteran was seen at the VA orthopedic clinic for a follow-up of his right lower leg fasciotomy and left hip explantation.  He complained of poor pain management during the post-operative period, and his orthopedist found that if his C-reactive protein (CRP), indicating inflammation, was normalized in the next six weeks, the VA would proceed with a revision of the left total hip arthroplasty.  The orthopedist also removed most of the Veteran's sutures from the fasciotomy site and noted that the wound was not closed on the medial aspect.  There were no acute signs of infection and the Veteran was advised to return for further evaluation in a week. 

The Veteran was seen again at the VA orthopedic clinic on August 29, 2006.  At that time, his remaining sutures were removed, but he and his wife expressed concern over the appearance of his right foot which had worsened over the past 24 hours.  The examining orthopedist noted that the right foot had a blackened ulcerative area and was bluish-purple in color.  The right fourth and great toes were blackened and pulses and sensation were diminished in the foot.  These vascular changes were indicative of a possible embolus in the right lower extremity and the Veteran was admitted to the VAMC for an angiogram.

An angiogram performed on August 29, 2006 showed an occlusion of the right external iliac artery.  Dr. Androes, the Veteran's vascular surgeon, recommended an attempt at intervention and revascularization, though he was not optimistic that the right leg would be salvageable.  A revascularization was attempted with stenting and the use of anticoagulants, but the Veteran failed to respond and the orthopedic department was consulted for a right lower extremity amputation on August 30, 2006.  The orthopedist had a lengthy conversation with the Veteran and his wife regarding the need for an amputation of the right leg, either above or below the knee.  A right leg below the knee amputation was performed on August 31, 2006 due to the extensive and chronic nature of the Veteran's right lower extremity ischemic changes.  

The Veteran recovered from the leg amputation as an inpatient at the VAMC for a week.  Nursing notes from this period show that the nurses assisted his wife in changing his bed linens as he required sheets from home due to his allergies.  His left heel ulcer also improved and he was repositioned throughout the week while in bed.  The September 6, 2006 discharge summary notes that the Veteran was treated for a right gangrenous foot with a right below the knee amputation.  The Veteran tolerated the procedure well without complication and was discharged after receiving adequate oral pain control, anticoagulation, and physical therapy training.

The Veteran contends that he incurred additional disability as a result of VA treatment from December 2005 to August 2006 consisting of exposure and infection with MRSA necessitating multiple left hip surgeries and the below the knee amputation of his right leg.  The Veteran and his wife, a hospice nurse with medical training and experience, have identified several instances of negligence and error on the part of VA, to include unsanitary conditions in his rooms, a failure to follow proper precautions to prevent infection before and after surgery, a delay in care at almost every stage of treatment, and a lack of empathy and communication.  They specifically contend that the Veteran was exposed to MRSA during his December 2005 admission to the Wichita VAMC to treat a small bowel obstruction and/or during his March 2006 admission for a left total hip replacement.  They further contend that the Veteran's MRSA was allowed to spread to his left hip replacement hardware and the infection caused multiple blood clots in his right leg that required the amputation of the limb below the knee.  

The record contains numerous medical opinions from VA physicians and specialists (issued in September 2008, March 2011, October 2014, January 2015, and February 2015), which focus on the Veteran's pre-existing conditions as the likely source of his MRSA infection and cause of the right leg blood clots.  The VA physicians note that the Veteran had a prior history of colon and rectal cancer with radiation treatment and a bowel resection, peripheral vascular disease, ulcerative colitis, and a long history of smoking and prior heavy alcohol use.  The VA physicians do not all agree as to the actual source of the Veteran's MRSA, but they do agree that the left hip replacement was seeded from a secondary source such as the earlier bowel resection, the infected bile duct in May 2006, an IV line placement or endoscopy to treat cholangitis also in May 2006, or skin breakdown from the Veteran's recurring rash.  The February 2015 infectious disease specialist concluded that no matter the source of the MRSA, it was very unlikely due to negligent care and after the condition was identified, the Veteran's treatment met the appropriate standard of care.

The Board has identified several problems with the medical opinions offered by the above-mentioned VA physicians.  First, they are not based on an accurate recitation of the Veteran's history.  The record establishes the Veteran was treated for colon and rectal cancer in 2000-2002 with radiation, a colectomy, and a bowel resection.  He also has a long history of smoking and prior heavy alcohol use.  However, there is no indication in the record before the Board that he had peripheral vascular disease or any other vascular condition of the lower extremities which would account for his right leg embolisms in 2006.  The Veteran had left leg neuropathy as a result of past radiation treatment, but no vascular conditions were included on his VA problems list before 2006.  In fact, one of the Veteran's private doctors stated in a June 2009 letter that the Veteran did not have a history of peripheral artery disease prior to 2006.  Additionally, while the March 2011 VA preventive medicine specialist noted the Veteran's history of ulcerative colitis, this condition was not identified until approximately 2010, making it an unlikely source of MRSA in 2006.  Some of the VA physicians also did not accurately describe the timeline of events in this case.  The October 2014 Compensation and Pension (C&P) physician attributed the Veteran's left hip prosthesis removal to MRSA incurred during an IV line placement or endoscopy to relieve cholangitis in May 2006, but the Veteran's May 1, 2006 gram-positive MRSA blood cultures were drawn before he received any IV or endoscopic treatment for his infected bile duct.  Finally, no VA doctor has commented on the identification of a separate gram-negative bacterium at Freeman Hospital in May 2006 indicating that the Veteran had two separate infections. 

The record also contains private medical opinions offering conflicting evidence regarding the source of the Veteran's MRSA infection.  In August 2011 and July 2012 statements, the Veteran's private physician, Dr. Cedeno, notes that it is very unlikely the Veteran's infected bile duct was the source of his left hip infection as staph/MRSA is not a common organism present in infected bile.  Dr. Cedeno also observed that he had performed thousands of endoscopies and had never seen an MRSA cultured from bile.  The private doctor also noted that while the VA physicians identified the Veteran's 2002 bowel resection as a possible source of MRSA, there was no evidence in the private physician's records that the Veteran had MRSA in 2002.  

In August 2016, the Board obtained a medical opinion from an independent medical expert in infectious diseases.  After reviewing the complete claims file, including all previous medical opinions, the independent expert concluded that the Veteran's prosthetic left hip joint infection and bacteremia most likely resulted from an infection of the March 2006 left total hip arthroplasty.  Although the source of the infection was not expressly identified, the expert found there was no reason to conclude the Veteran's MRSA infection was acquired in the VA hospital or was a result of negligent care by VA.  The expert did, however, conclude that VA did not properly care for the Veteran's left hip joint infection.  The expert noted that VA did not detect or suspect an infection was present despite evidence indicating an infection as early as April 2006, a CT or MRI was not performed, the duration of prescribed antibiotics was not adequate, and the July 2006 aspiration of the left hip joint was delayed without adequate medical justification.  Regarding whether the right leg blood clot and subsequent below the knee amputation were a result of the surgery to repair the infected joint, the medical expert found that it "may have been" and was "difficult to prove" due to VA's failure to send the right leg embolus for blood culture testing.  

The Board finds that the evidence is at least in equipoise with respect to whether the Veteran incurred additional disability due to his March 2006 left hip replacement surgery and subsequent VA medical treatment.  The medical evidence does not agree on the source of the original infection, but the independent medical expert convincingly found that the left hip surgical wound was the original location of the infection which subsequently spread to the Veteran's left hip joint prosthesis and required multiple procedures to repair.  There is also evidence weighing both for and against a link between the right lower extremity amputation and the left hip infection or VA medical treatment.  The Board will resolve any doubt in favor of the Veteran and find that his left total hip infection and right lower extremity thrombus/embolus resulting in a right below the knee amputation were additional disabilities incurred due to VA medical treatment.

The Board also finds that the additional disability was the result of fault on the part of VA.  The August 2016 independent medical expert identified several specific instances where VA failed to render appropriate care to the Veteran in the context of his left hip infection.  Thus, the record establishes the Veteran incurred an additional disability (left total hip infection and right lower extremity thrombus/embolus with right below the knee amputation) as a result of VA fault and to this extent, the claim is granted. 

As a final matter, the Board finds that the Veteran's chronic rash was not incurred due to VA surgical and medical treatment provided from December 2005 to August 2006.  In fact, the evidence clearly establishes that the Veteran's recurring skin problems were present for several years before he was first seen at the Wichita VAMC.  The Veteran reported a prior history of an intermittent pruritic rash when he was first seen at the Wichita VAMC in 2005.  In February 2006, during an orthopedic evaluation at the VAMC, the Veteran also indicated that the rash had been present for several years as he had previously observed it was related to the detergent used in VA facilities.  The March 7, 2006 discharge summary from the Veteran's left total hip arthroplasty includes a diagnosis of chronic dermatitis associated with past radiation treatments in 2002.  And, finally, the August 2016 independent medical expert found that the Veteran's rash was unlikely of infectious etiology.  This evidence demonstrates that the Veteran's chronic rash was present before he began VA treatment in 2005, before he incurred an infection of the left hip prosthesis, and before the below the knee amputation of his right leg in August 2006.  Therefore, the chronic rash was not incurred as a result of medical or surgical treatment furnished by VA and does not constitute an additional disability due to VA treatment during the period in question.  

In sum, the Board finds that the Veteran incurred additional disability as a result of fault on the part of VA during surgical and medical treatment at the Wichita VAMC beginning in March 2006.  The additional disability consists of an infection following a total left hip arthroplasty and an associated right lower extremity thrombus/embolus with a right below the knee amputation.  The Veteran's chronic rash is not an additional disability incurred due to VA fault while providing medical or surgical treatment and this aspect of the claim is denied.  


ORDER

Entitlement to compensation under the provisions of  38 U.S.C. § 1151 for a left total hip infection and right lower extremity thrombus/embolus resulting in a right below the knee amputation due to VA surgical and medical treatment is granted.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic rash as the result of surgery performed by VA in March 2006 and VA treatment from December 2005 to August 2006 is denied.


REMAND

The Board finds that the remaining claim on appeal must be remanded to allow for the scheduling of a videoconference hearing.  The Veteran filed a substantive appeal on a VA Form 9 in September 2015 perfecting the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left above knee amputation (claimed as a left leg condition).  The substantive appeal includes a request to appear before the Board at a videoconference hearing.  The Veteran is entitled to a hearing before the Board at the RO.  See 38 C.F.R. §§ 20.700, 20.703.  The Veteran testified before the Board in May 2010, but the videoconference hearing did not address the issue of the left above the knee amputation.  Thus, the record does not indicate that the requested hearing has been provided or scheduled and the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left above knee amputation (claimed as left leg condition) as the result of surgery performed by VA in March 2006 and VA treatment from December 2005 to March 2007.  After the Veteran has been afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


